This motion is irregular since such an application requires notice to the district attorney and we have no evidence that the prescribed notice has been given. (Rule XX of Rules of the Court of Appeals.) Notwithstanding this irregularity, in view of the fact that the execution of the judgment is fixed for the week beginning next Monday, we have looked carefully into the merits and find nothing which would justify us in granting a re-argument. In affirming the judgment this court held that the defendant was not harmed by an error relating to a defense which he alleged and admitted under oath to be fraudulent and a sham. His counsel now insists that by so holding we deprived him of rights guaranteed by the Constitution of the United States. We can perceive no basis for this assertion. The request of counsel for a certificate that a Federal question was involved in the appeal cannot be complied with for it is not the fact. The motion for a re-argument must be denied.
All concur.
Motion denied. *Page 763